Judges Siler and Graber voted to deny the petitions for panel rehearing. Judge Schroeder voted to grant the petitions for panel rehearing. Judge Graber voted to deny the petitions for rehearing en banc, and Judge Siler so recommended. Judge Schroeder recommended granting the petitions for rehearing en banc.
The full court has been advised of the petitions for rehearing en banc. A judge of the court requested a vote on en banc rehearing. The matter failed to receive a majority of votes of non-recused active judges in favor of en banc consideration. Fed. R. App. P. 35(f).
Judge Hurwitz did not participate in the deliberations or vote in this case.
The petitions for panel rehearing and the petitions for rehearing en banc are DENIED .